                                  UNITED STATES DISTRICT COURT
                                    DISTRICT OF CONNECTICUT


    UNITED STATES OF AMERICA

          v.
                                                                          No. 3:18-cr-00195 (JAM)
    FAREED AHMED KHAN,
         Defendant.

                            ORDER RE PENDING MOTIONS IN LIMINE

         On September 6, 2018, a federal grand jury returned an indictment charging defendant

Fareed Ahmed Khan with a single count of knowingly and willfully making a materially false

statement within the jurisdiction of the Federal Bureau of Investigation (FBI). Doc. #58. In

anticipation of trial, the parties have filed various motions in limine, and this ruling addresses the

remaining motions. 1

         Khan’s motion to strike terrorism enhancement (Doc. #94). Khan moves to strike the

portions of the indictment that allege the so-called “terrorism enhancement” to the false

statement charge. See 18 U.S.C. § 1001(a) (providing for a higher maximum sentence if the false

statement “offense involves international or domestic terrorism”). Because the Government no

longer opposes this motion, see Doc. #122 at 1-2, the Court GRANTS the motion and strikes

those portions of the indictment that refer to terrorism or that relate to the terrorism enhancement

in the false statement statute.

         Khan’s motions to disclose identity of confidential informant (Docs. #95 and #99).

Khan moves for the Government to disclose the identity of a confidential human source who

made statements about him. Because the Government represents that it will not call the


1
 The parties’ positions have evolved since the initial filing of the motions. If the Court has misunderstood any
party’s current position or otherwise overlooked an important factor, counsel are invited to alert the Court so that it
may reconsider its ruling.

                                                           1
informant as a witness at trial, see Doc. #100 at 1, 6-7, or otherwise introduce any statements

made by the informant in its case-in-chief, the Court DENIES the motions for lack of a showing

of need for disclosure. In the event that Khan chooses to testify or present defense witnesses, and

if the Government believes that any statements made by the confidential informant are proper

grounds for impeachment or reference in any form at trial, the Government shall furnish

adequate advance notice to Khan and to the Court of its request for leave to use such statements.

       Government’s omnibus motion in limine (Doc. #109). The Government has filed an

omnibus motion in limine that seeks the admission of several categories of evidence:

       1. Evidence of dealings with Hussain Chippa and “hawala” relationship. The

           Government seeks to introduce evidence of Khan’s dealings and transactions with

           Hussain Chippa and to refer to the nature of this relationship as a “hawala” or

           “hawaladar” relationship. Khan’s extensive financial and commercial dealings with

           Chippa (and his third-party designees) is highly relevant to the Government’s case-in-

           chief pursuant to Fed. R. Evid. 401, especially with respect to the alleged false

           statement by Khan that “[t]he only packages he has ever sent to Pakistan were to his

           sister and brother and contained clothing.” Doc. #58 at 2. Moreover, in view of the

           unconventional nature of this financial and commercial relationship as well as Khan’s

           agreement when interviewed that it was a “hawala” relationship, see Doc. #125-6 at

           3, it is relevant and proper for the Government to refer to the relationship by the

           “hawala” name. The probative value of evidence relating to Khan’s financial and

           commercial dealings with Chippa and of the reference to “hawala” is not substantially

           outweighed by unfair prejudice pursuant to Fed. R. Evid. 403. And to the extent that

           any of this evidence arguably falls with the scope of Fed. R. Evid. 404(b), the



                                                 2
   evidence is proper as it goes to Khan’s intent and motive for making the allegedly

   false statements to the FBI. The parties have conditionally agreed upon a stipulation

   regarding “hawalas,” see Doc. #122-1, and the jury will be instructed upon request

   that a “hawala” relationship is not inherently illegal and that it is for the jury to decide

   whether the nature of the relationship here was indeed a “hawala” relationship.

   Accordingly, the Court GRANTS the Government’s omnibus motion in limine to the

   extent that the Government may introduce evidence of Khan’s financial and

   commercial dealings with Chippa (and his third-party designees) that involved the

   shipment of packages to Pakistan and that the Government may refer to this

   relationship as a “hawala” relationship. In light of the Court’s striking of the terrorism

   enhancement and the Government’s declaration that it will not introduce evidence

   concerning terrorism or material support thereof in its case-in-chief, see Doc. #128 at

   2, the Court DENIES the Government’s motion in limine to the extent that the

   Government would seek to link any of this evidence to terrorism.

2. Selective prosecution. The Government moves in limine to preclude Khan from

   arguing that he was subject to investigation and prosecution on unconstitutional

   grounds such as his religion. The Court GRANTS this aspect of the Government’s

   omnibus motion on the ground that Khan has not moved prior to trial and established

   the requisites for a selective-prosecution defense. See Fed. R. Crim. P. 12(b)(3)(A);

   United States v. Farhane, 634 F.3d 127, 167 (2d Cir. 2011). This ruling is without

   prejudice to Khan’s right to urge the jury that it should evaluate the evidence and base

   its decision in this case without respect to his race, national origin, religion, or any

   other protected ground.



                                          3
         3. Khan’s proffer statements. The Government moves in limine to introduce Khan’s

            proffer statements in the event that Khan opens the door to their admission. On

            August 2, 2019, the Court held a pre-trial conference with the parties and GRANTED

            the Government’s omnibus motion as to proffered statements on the consent of the

            parties and subject to the Government’s advance notice to Khan and the Court of its

            intention to use any such statements at trial so that the Court may determine whether

            there is a proper basis to do so. See Doc. #118.

         Khan’s motion in limine to exclude hearsay statements (Doc. #113). Khan moves in

limine to exclude statements on Facebook by his brother, Naveed Khan, as well as Khan’s own

statements to the Government’s confidential informant. In light of the Government’s stated

position that it does not intend to introduce any of these statements or evidence about Naveed

Khan’s support for LeT or FIF, see Doc. #128 at 2, the Court DENIES this motion as moot.

         Khan’s motion in limine re use of the term “hawala” (Doc. #114). The Court DENIES

this motion on the ground stated above with respect to the granting of the Government’s motion

in limine to refer to the term “hawala” (Doc. #109) and subject to the limitations described

above.

         Khan’s motion in limine to exclude evidence of cash deposits (Doc. #115). The Court

DENIES this motion on the ground stated above with respect to the granting of the

Government’s motion in limine to introduce evidence of cash deposits related to Khan’s dealings

with Hussain Chippa and involving shipment of packages to Pakistan (Doc. #109). This evidence

is relevant and admissible pursuant to Fed. R. Evid. 401, 403 and 404(b).




                                                 4
       Khan’s motion in limine re news article and photos taken during search of Khan’s

home (Doc. #125). Khan has filed an additional motion in limine that seeks to preclude other

items of evidence:

       1. News article. Khan moves in limine to preclude the introduction of a news article that

           was shown to him during one of the FBI’s interviews. See Docs. #125-1; #125-2 at 9-

           10. The Court DENIES this aspect of Khan’s motion as moot in light of the

           Government’s representation that it will not seek to introduce this article at trial or to

           elicit testimony that casts ICNA in a negative or criminal light. See Doc. #128 at 1.

       2. Photographs of cash at home. Khan further moves to preclude photographs of

           envelopes with cash, which were taken by law enforcement agents when they

           searched Khan’s home pursuant to a federal search warrant. The Court DENIES this

           aspect of Khan’s motion, because this evidence is relevant to the Government’s

           contention that Khan was collecting cash on behalf of ICNA and that he knowingly

           and willfully made a materially false statement when he allegedly told the FBI that

           “[h]e had never collected any type of charitable donations for ICNA or any other

           charitable organization.” Doc. #58 at 1; Fed. R. Evid. 401. Although the search of the

           house and the discovery of this cash occurred in October 2015, nearly four months

           after Khan’s allegedly false statement to the FBI in June 2015, a jury could

           reasonably infer that Khan’s possession of envelopes of cash indicated activity that

           was ongoing, both prior to and after the alleged false statement. The amount of cash

           is not particularly large, and the probative value of this evidence is not substantially

           outweighed by the possibility of unfair prejudice. See Fed. R. Evid. 403.




                                                  5
       3. Photo of two shotgun cleaning kits. Khan moves to preclude a photo of two shotgun

           cleaning kits found at his home and related testimonial evidence. The Court

           GRANTS this aspect of Khan’s motion because this evidence has at best marginal

            probative value, and its marginal probative value is substantially outweighed by the

            risk of unfair prejudice. See Fed. R. Evid. 401, 403. The kits were found nearly four

            months after Khan made the alleged false statements. Because there is no indication

            that Khan possessed these kits at the time he allegedly lied to the FBI or evidence that

            he had previously shipped kits to Pakistan, the photos of shotgun cleaning kits that

            were not shipped to Pakistan does not tie directly to the content of any alleged false

            statement. Furthermore, absent any evidence as to when the kits came into his

            possession, the fact that shotgun cleaning kits were found in Khan’s home in October

            2015 says very little about his intent or motive when speaking to FBI agents in June

            2015. Against this marginal probative value is a significant risk of unfair prejudice to

            Khan to the extent that the jury may draw nefarious inferences from gun-related

            evidence that has no proper relation to its evaluation of the false statement charge.

            Nor is the Court convinced that the shotgun cleaning kits are relevant to whether

            Khan’s alleged false statements were material to the FBI investigation.

                                                 CONCLUSION

        For the foregoing reasons, the Court GRANTS in part and DENIES in part the parties’

motions in limine as set forth in this ruling.

       It is so ordered.

       Dated at New Haven this 10th day of September 2019.

                                                      /s/Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge
                                                  6
